            Case 1:21-cv-10144-FDS Document 1 Filed 01/27/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                                         FOR THE
                               DISTRICT OF MASSACHUSETTS


 Madeleine Tulk,

                          Plaintiff,                Case No. 1:21-cv-10144

 v.

 Citizens Disability, LLC,                          Complaint and Demand for Jury Trial

                          Defendant.



                                           COMPLAINT

       Madeleine Tulk (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against Citizens Disability, LLC (Defendant):

                                        INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act (TCPA),

47 U.S.C. §227 et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over this case under 28 U.S.C. §1331,

which grants this court original jurisdiction of all civil actions arising under the laws of the United

States, confirmed as applying to cases under the TCPA by Mims v. Arrow Financial Services,

LLC, 565 U.S. 368 (2012).

       3.      This Court has personal jurisdiction over Defendant because Defendant conducts

business in the Commonwealth of Massachusetts.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(1) and (2).
             Case 1:21-cv-10144-FDS Document 1 Filed 01/27/21 Page 2 of 6




                                             PARTIES

        5.      Plaintiff is a natural person residing in Buford, Georgia 30518.

        6.      Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

        7.      Defendant is a corporation with national headquarters located at 1075 Main Street,

4th Floor, Waltham, Massachusetts 02451.

        8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

        9.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers

                                  FACTUAL ALLEGATIONS

        10.     Plaintiff has a cellular telephone number ending in 5898.

        11.     Plaintiff has only used this phone number as a cellular telephone.

        12.     Defendant repeatedly called Plaintiff on her cellular telephone ending in 5898 for

solicitation purposes.

        13.     When contacting Plaintiff on her cellular telephone, Defendant used an automatic

telephone dialing system and automatic and/or pre-recorded messages.

        14.     Plaintiff knew Defendant was calling her using an automatic telephone dialing

system and automatic and/or pre-recorded messages as she received calls from Defendant that

began with a noticeable pause or delay prior to a live representative of Defendant coming on the

line.

        15.     Defendant’s calls were not made for “emergency purposes” rather the calls were

made for solicitation purposes.

        16.     Plaintiff has been on the Do Not Call Registry since February 24, 2020.
             Case 1:21-cv-10144-FDS Document 1 Filed 01/27/21 Page 3 of 6




        17.      Plaintiff did not consent to these communications and did not seek information

from Defendant.

        18.      Since Plaintiff was on the Do Not Call Registry, any calls could have only been

made solely for purposes of harassment.

        19.      Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

        20.      Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUNT I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

        21.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        22.      The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

        23.      Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

        24.      The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

        25.      The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

        26.      Defendant’s calls were not made for “emergency purposes.”
             Case 1:21-cv-10144-FDS Document 1 Filed 01/27/21 Page 4 of 6




           27.   Defendant’s calls to Plaintiff’s cellular telephone without any prior express

consent.

           28.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since February 24, 2020.

           29.   Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

           30.   The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

           31.   As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

           32.   Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

           33.   The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

           34.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since February 24, 2020.
           Case 1:21-cv-10144-FDS Document 1 Filed 01/27/21 Page 5 of 6




        35.     Defendant called Plaintiff on two or more occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.

        36.     Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        37.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        38.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.




        Wherefore, Plaintiff, Madeleine Tulk, respectfully prays for judgment as follows:

                a.        All actual damages Plaintiff suffered (as provided under 47 U.S.C.

                          §227(b)(3)(A)) and §302.302 of the Texas Business and Commerce Code;

                b.        Statutory damages of $500.00 per violative telephone call (as provided

                          under 47 U.S.C. § 227(b)(3)(B));

                c.        Additional statutory damages of $500.00 per violative telephone call (as

                          provided under 47 U.S.C. § 227(C);

                d.        Treble damages of $1,500.00 per violative telephone call (as provided under

                          47 U.S.C. § 227(b)(3));

                e.        Additional treble damages of $1,500.00 per violative telephone call (as

                          provided under 47 U.S.C. § 227(C);
        Case 1:21-cv-10144-FDS Document 1 Filed 01/27/21 Page 6 of 6




            f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

            g.      Any other relief this Honorable Court deems appropriate.




                             DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, MADELEINE TULK, demands a jury trial in this case.

                                               Respectfully submitted,

Dated: 01/27/2021                              By: s/ Craig Thor Kimmel
                                               Craig Thor Kimmel, Esq.
                                               Kimmel & Silverman, P.C.
                                               30 East Butler Pike
                                               Ambler, PA 19002
                                               Phone: 215-540-8888
                                               Facsimile: 877-788-2864
                                               Email: teamkimmel@creditlaw.com
